Citation Nr: 0817045	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-05 873	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
tibia stress fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board is reopening both of the claims at issue on the 
basis of new and material evidence.  However, the Board will 
then remand the claim for residuals of the left tibia stress 
fracture to the RO via the Appeals Management Center (AMC) 
for further development and consideration.  Whereas the Board 
will go ahead and readjudicate the claim for hypertension on 
the underlying merits.


FINDINGS OF FACT

1.  Evidence received since the RO's October 2002 denial of 
service connection for hypertension and for residuals of a 
left leg fracture is not duplicative or cumulative of 
evidence previously considered or relates to unestablished 
facts necessary to substantiate these claims.  

2.  The veteran's hypertension is attributable to his 
service-connected diabetes.




CONCLUSIONS OF LAW

1.  The RO's October 2002 decision denying service connection 
for hypertension and for residuals of a left leg fracture is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).   

2.  However, new and material evidence has been received 
since that decision to reopen these claims.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's hypertension is proximately due to, the 
result of, or aggravated by his service-connected diabetes.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in 
November 2004 and January 2005, the RO advised the veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued those VCAA 
notice letters prior to initially adjudicating his claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  Those letters also specifically 
asked that he provide any evidence in his possession 
pertaining to his claim.  
Id., at 120-21.



If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

The Board sees, as well, that those November 2004 and January 
2005 VCAA notice letters informed the veteran of what 
constituted new and material evidence to reopen his 
previously denied claims.  He was informed that new evidence 
must be evidence that was submitted to VA for the first time, 
that was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must pertain to the reason the claim was previously denied.  
The November 2004 VCAA letter informed him that his claim for 
service connection for residuals of a tibia fracture was 
denied because no resulting disability was shown.  The 
January 2005 VCAA letter informed him that his claim for 
service connection for hypertension was denied because no 
evidence of nephropathy was shown.  So there was compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of 
apprising him of the specific reasons these claims had been 
earlier denied.  



It further deserves mentioning that, in a March 2006 letter, 
the veteran was informed that a downstream disability rating 
and effective date will be assigned if his claims for service 
connection are reopened and eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, VA medical records, 
private medical records, and the reports of his VA 
compensation examination.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Although an etiological opinion has not been obtained for the 
veteran's claimed hypertension, the Board is reopening this 
claim and granting it, regardless, based on other evidence 
already of record, so an examination and opinion are 
unnecessary to decide this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R.  § 3.159 (c)(4) (2005).

With regard to the veteran's left tibia fracture claim, as 
the Board also is reopening this claim on the basis of new 
and material evidence, and then remanding this claim for 
further development before readjudicating it on the 
underlying merits (de novo), the Board need not determine at 
this point whether there has been compliance with any 
remaining notice and duty to assist provisions of the VCAA 
for this issue until this additional development is completed 
and the claim reconsidered on the merits.  Temporarily 
deferring this consideration of whether there has been 
compliance with the VCAA is not prejudicial to the veteran 
because that determination is better made once the additional 
development on remand is completed.  Cf. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the Federal 
Circuit Court held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims and, therefore, 
found the error harmless).  

New and Material Evidence to Reopen the Claims

In October 2002, the RO denied the veteran's claims for 
service connection for hypertension and for residuals of a 
left tibia fracture.  He filed a timely 
notice of disagreement (NOD) and the RO issued a statement of 
the case (SOC).  He then filed a substantive appeal (VA Form 
9 or equivalent), but it was untimely.  So as a means of 
further considering his claims, the RO instead treated his 
statement as a petition to reopen his claims.  Therefore, the 
RO's October 2002 decision is final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

If, however, new and material evidence is presented or 
secured with respect to a claim that, as here, has been 
denied and not timely appealed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.

The veteran filed his claim to reopen in October 2004.  
Therefore, under the revised standards (effective for 
petitions to reopen filed on or after August 29, 2001), 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).



In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

Evidence received since the October 2002 denial consists of 
VA treatment records, private treatment records, and a 
transcript of the veteran's February 2008 video conference 
hearing.  

The RO reopened both claims based upon the submission of new 
and material evidence, and the Board concurs, as the evidence 
submitted since the October 2002 decision is new in that it 
has not been submitted to VA before.  But it is also material 
because it contains a medical opinion regarding the etiology 
of the veteran's hypertension and a diagnosis of a healing 
stress fracture of the left femoral metaphysis, suggesting he 
has residual, i.e., current disability.  These were bases for 
previously denying his claims in October 2002, so this 
additional evidence addressing these prior evidentiary 
shortcomings is both new and material.  38 C.F.R. § 3.156(a).  
The claims therefore are reopened.  38 U.S.C.A. § 5108.

The claim for service connection for residuals of the left 
tibia stress fracture, however, must be further developed on 
remand.

Hypertension Claim

Service connection is granted for current disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2007).

Hypertension will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (as in effect before and after October 10, 2006).



Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b), effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the Court's decision, the holding of which has been 
applicable during the entire period of this appeal.

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran has a current diagnosis of hypertension.

The veteran had a VA diabetes examination in July 2002.  His 
claims folder was not made available to the examiner, 
however, the veteran provided copies of medical records from 
his private physician and his service medical records (SMRs).  
He was diagnosed with diabetes mellitus, "adult onset with 
residual hypertension, intermittent diabetic neuropathy, 
erectile dysfunction, and diabetic retinopathy."  


So that July 2002 diagnosis by the VA compensation examiner 
not only confirmed the veteran had hypertension, but also 
indicated it was a residual complication of his diabetes, 
which is a service-connected disability.  This type of 
medical nexus evidence is required to establish a correlation 
between these conditions.  See, e.g., Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

A November 2003 record from Dr. C. W., the veteran's private 
physician, contains the notation, "[the veteran] wanted to 
know specifically if I thought his blood pressure was related 
to his agent orange.  I do not feel like the two are 
necessarily related.  I do feel like the diabetes is."  So 
Dr. C. W.'s opinion arguably also relates the hypertension to 
the service-connected diabetes, albeit while at the same time 
discounting any notion that the hypertension, itself, is the 
result of exposure to herbicides (specifically, the dioxin in 
Agent Orange) during the veteran's military service.  
Although the veteran's Type II Diabetes Mellitus was service 
connected based on his presumed exposure to Agent Orange in 
Vietnam, the mere fact that Dr. C. W. does not also believe 
the hypertension is a direct residual of that exposure does 
not also necessarily imply this doctor does not believe the 
diabetes has had some detrimental effect on the veteran's 
hypertension.

Certainly then, if all reasonable doubt is resolved in the 
veteran's favor, it is just as likely as not that his 
hypertension is proximately due to, the result of, or 
aggravated by his already service-connected diabetes.  Thus, 
service connection is warranted for his hypertension as 
secondary to his diabetes.  38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

As new and material evidence has been submitted, the claim 
for service connection for hypertension is reopened.  

As new and material evidence has been submitted, the claim 
for service connection for residuals of a left tibia stress 
fracture also is reopened.  

Service connection for hypertension is granted, as secondary 
to service-connected Type II Diabetes Mellitus.


REMAND

The veteran's SMRs confirm he fractured his left tibia while 
in the military.  In March 1970, he reported left knee pain 
after falling.  He was treated with wintergreen and an ace 
bandage.  Later that month, he was treated for a left knee 
strain with an ace bandage and ice.  In April 1970, he again 
reported left knee pain, and the treating physician ordered 
x-rays.  The x-rays revealed the veteran had fractured his 
left tibia.  He was treated with crutches.  In May 1970, he 
complained of pain in his left leg of 10 weeks' duration.  
His separation examination did not refer to his left tibia 
fracture.  

The first reference to a left leg fracture (or any possible 
associated residuals) is in the veteran's post-service 
medical records from July 2000, when Dr. C. W. mentioned the 
veteran had complained of leg pain for a week and a half 
after a 
10-mile walk.  Dr. C. W. indicated the veteran had a 
questionable history of a fracture of his left leg.  In a 
September 2003 VA treatment record, the veteran received a 
diagnosis of healing stress fracture of the left femoral 
metaphysis and degenerative changes of both feet.  In October 
2003, he reported to his VA physician that he had a fractured 
left tibia in service in 1971 and had experienced pain ever 
since.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

In this case, the elements laid out in McLendon are met.  
There is evidence that the veteran has a current left leg 
condition; his SMRs confirm he fractured his left tibia in 
service; and the October 2003 VA treatment report suggest the 
current disability may be a residual of that fracture.  But 
without an etiology opinion, the Board lacks sufficient 
competent medical evidence to decide the veteran's claim.  
Therefore, this claim must be remanded so he may undergo a VA 
examination for his left leg condition.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to obtain a medical nexus 
opinion indicating whether it is at least 
as likely as not that his current left 
leg disability is attributable to his 
military service - and, in particular, 
to his left tibia stress fracture. 

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this.

The claims folder must be made available 
to the examiner, who must state whether 
it was reviewed in conjunction with the 
examination.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim for 
service connection for residuals of a 
left tibia stress fracture in light of 
the additional evidence.  If the 
disposition remains unfavorable, send the 
veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


